MYERS, J.,
for the court.
¶ 1. Johnny Smith, a Mississippi Department of Corrections inmate, filed suit alleging that prison officials denied him due process by revoking his good time credits without a judicial hearing. From the dismissal of his suit, Smith appeals asserting:
WHETHER THE CIRCUIT COURT ERRED IN DISMISSING THE CASE
STATEMENT OF FACTS
¶ 2. On October 25, 2000, Smith filed a petition with the circuit court seeking judicial relief. Smith claims that he was denied due process rights because the prison officials revoked his good time credits without a judicial hearing. The circuit court dismissed the complaint. Smith was granted permission to appeal in forma pau-peris.
*555LEGAL ANALYSIS
¶ 3. Smith is correct in his assertion that Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974) does create certain minimum due process protection prior to revocation of earned time, but he is mistaken as to the minimum due process requirements. As addressed by the Court in Lewis v. State, 761 So.2d 922 (Miss.Ct.App.2000), the MDOC disciplinary procedures afford offenders sufficient due process. Smith fails to show that the MDOC procedures were not followed.
¶4. Smith also notes that one of his violations was overturned, but the revoked earned time was not restored. Smith did not state whether he has exhausted his MDOC administrative remedies. As such, we do not address this issue.
¶ 5. THE JUDGMENT OF THE CIRCUIT COURT OF HINDS COUNTY IS AFFIRMED. COSTS OF APPEAL ARE ASSESSED TO HINDS COUNTY.
McMILLIN, C.J., KING AND SOUTHWICK, P JJ., BRIDGES, THOMAS, LEE, IRVING, CHANDLER AND GRIFFIS, JJ., CONCUR.